      Case 1:19-cv-09038-GBD-SDA Document 79 Filed 09/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   9/14/2020
 Dino Antolini,

                                Plaintiff,
                                                             1:19-cv-09038 (GBD) (SDA)
                    -against-
                                                             ORDER
 Amy McCloskey, et al.,

                                Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       WHEREAS, on September 4, 2020, the Court entered an Order regarding the failure of

Plaintiff’s counsel to comply with my Order of August 7, 2020 (9/4/20 Order, ECF No. 75); and

       WHEREAS, pursuant to my September 4, 2020 Order, Defendants’ counsel timely filed on

September 9, 2020 a declaration stating that six hours were expended by him in preparing his

August 31, 2020 Letter Motion and his September 3, 2020 Reply at an hourly rate of $225.00

(Mizrahi 9/9/20 Decl., ECF No. 76); and

       WHEREAS, on September 11, 2020, Plaintiff’s counsel filed a letter arguing why monetary

sanctions should not be imposed in the amount of the attorneys’ fees expended by Defendants’

counsel (Pl.’s 9/11/20 Letter Response, ECF No. 77); and

       WHEREAS, on September 14, 2020, Defendants’ counsel filed a reply letter (Defs.’ 9/14/20

Reply, ECF No. 78); and

       WHEREAS, having reviewed the parties’ submissions, the Court finds that Plaintiff’s

counsel’s failure to comply with the Court’s August 7, 2020 Order was not substantially justified,

and that an award against Plaintiff’s counsel of the reasonable attorneys’ fees incurred by

Defendants by reason of Plaintiff’s counsel failure to comply is not unjust; and
      Case 1:19-cv-09038-GBD-SDA Document 79 Filed 09/14/20 Page 2 of 2




       WHEREAS, the Court finds, in its discretion, that the sum of $900.00 represents the

reasonable attorneys’ fees expended by Defendants’ counsel in preparing his August 31 Letter

Motion and his September 3 Reply.

       NOW, THEREFORE, it is hereby ORDERED, as follows:

       1. Pursuant to Rule 37(b)(2)(C) of the Federal Rules of Civil Procedure, Plaintiff’s counsel

          shall pay the sum of $900.00 to Defendants.

       2. Plaintiff’s counsel shall make the foregoing payment to Defendants within fourteen

          days of the date of this Order.

       3. The parties are admonished to meet and confer and to cooperate with one another

          in a good faith effort to resolve any discovery disputes without resort to court

          intervention and to follow the process set forth in my August 7 Order if they are

          unable to resolve such disputes.

SO ORDERED.

DATED:        New York, New York
              September 14, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge




                                                2
